Case 1:19-cv-05062-PAE Document3 Filed 05/30/19 Page 16r6feCm0 ox 7

JUDGE ENGELMAYER
UNITED STATES DISTRICT COURT \ &)
SOUTHERN DISTRICT OF NEW YORK 1 © CV 506 \D ke

 

GUY CARPENTER & COMPANY, LLC, and

MARSH & MCLENNAN COMPANIES, INC.,
Case No.

Plaintiffs, ORDER TO SHOW

[ e
7% CAUSE FOR A TEMPORARY
RESTRAINING ORDER AND A

TIMOTHY GARDNER, NICHOLAS DURANT, PRELIMINARY INJUNCTION
and CLAUDE YODER,

Defendants.

 

 

Upon the accompanying declarations of Michael Jameson, Arthur R. Collins,
John J. Trace, Hartwell Dew, Steven E. Jones, Michael J. Borik, and Gary D. Friedman, all
exhibits attached thereto, and the supporting memorandum of law, it is hereby:
ORDERED, that Timothy Gardner, Nicholas Durant, Claude Yoder (collectively,
“ the “Defendants”) show cause before this Court at Room [305 , United States Courthouse, 500
/ Pearl Street, in the City, County and State of New York, on June y ___, 2019, at
a ce ee o’clock, or as soon thereafter as counsel may be heard, why an order should not be
issued pursuant to Rule 65 of the Federal Rules of Civil Procedure that, during the pendency of
this action,
i. | Enjoins Defendants from directly or indirectly soliciting or endeavoring to cause any
employee of Plaintiffs Guy Carpenter & Company, LLC and Marsh & McLennan
Companies, Inc. (collectively, “Guy Carpenter” or “Plaintiffs”) with whom
Defendants, during the last two years of their employment with Guy Carpenter, came

into contact for the purpose of soliciting or servicing business, or about whom
ill,

iv.

Case 1:19-cv-05062-PAE Document 3 Filed 05/30/19 Page 2 of 6

Defendants obtained Confidential Information (as defined in their Restrictive Covenant
Agreements (“RCAs”)), to leave employment with Guy Carpenter;

Enjoins Defendants from directly or indirectly soliciting clients of Guy Carpenter for
the purpose of selling or providing products or services of the type sold or provided by
Defendants while they were employed by Guy Carpenter (where clients are limited to
those clients with which Defendants had “contact” or about which Defendants obtained
“Confidential Information” or trade secrets, during the last two years of their
employment with Guy Carpenter, as those terms are defined in their RCAs);

Enjoins Defendants from directly or indirectly inducing clients or prospective clients
of Guy Carpenter to terminate, cancel, not renew, or not place business with Guy
Carpenter (where clients and “prospective” clients are limited to those clients or
prospective clients with which Defendants had “contact” or about which Defendants
obtained “Confidential Information” or trade secrets, during the last two years of their
employment with Guy Carpenter, as those terms are defined in their RCAs);

Enjoins Defendants from directly or indirectly performing or supervising the
performance of services or provision of products of the type sold or provided by
Defendants while they were employed by Guy Carpenter on behalf of any clients or
prospective clients of Guy Carpenter (where clients and “prospective” clients are
limited to those clients or prospective clients with which Defendants had “contact” or
about which Defendants obtained “Confidential Information” or trade secrets, during
the last two years of their employment with Guy Carpenter, as those terms are defined

in their RCAs);
Case 1:19-cv-05062-PAE Document 3 Filed 05/30/19 Page 3 of 6

v.  Enjoins Defendants from directly or indirectly assisting others to do the acts specified
in paragraphs (ii) — (iv) above;

vi. | Enjoins Defendants, as set forth under their RCAs, from engaging in any subterfuge to
circumvent these prohibitions, including, but not limited to accompanying others on
calls to clients, contacting clients with other persons, supervising other persons in
soliciting or serving clients, providing Confidential Information to others to assist them
in soliciting or serving clients, participating in developing presentations to be made to
clients, or other similar activities (where clients are limited to those clients with which
Defendants had “contact” or about which Defendants obtained “Confidential
Information” or trade secrets during the last two years of their employment with Guy
Carpenter, as those terms are defined in their RCAs);

vii. | Enjoins Defendants from disclosing or using for their own purpose, or for the purpose
of any other person or entity (including, without limitation, their current employer,
Lockton), any of Guy Carpenter’s trade secrets or other Confidential Information (as
defined in the RCAs); and

viii. | Enjoins Defendants in all such other and further ways necessary to bring Defendants
into full and complete compliance and conformance with their contractual agreements
contained in the RCAs; and it is further

ORDERED that email service of a copy of this Order and supporting papers on
counsel for Defendants shall be deemed good and sufficient service and notice thereof; and it is

further
Case 1:19-cv-05062-PAE Document 3 Filed 05/30/19 Page 4 of 6

ORDERED, that Defendants’ papers in response to this Order shall be served and

/. ee | non
filed by ure 3 , 2019,Yany reply papers shall be served and filed by Plaintiffs by

‘x gt nao"
/ Ture t , 201 9;yand it is further

ORDERED that, sufficient reason having been shown therefor, pending the hearing

of Plaintiffs’ application for a preliminary injunction, pursuant to Rule 65 of the Federal Rules of

Civil Procedure,

i,

li,

lil.

Defendants are temporarily restrained and enjoined from directly or indirectly
soliciting or endeavoring to cause any employee of Plaintiffs with whom Defendants,
during the last two years of their employment with Guy Carpenter, came into contact
for the purpose of soliciting or servicing business, or about whom Defendants obtained
Confidential Information (as defined in their RCAs), to leave employment with Guy
Carpenter;

Defendants are temporarily restrained and enjoined from directly or indirectly
soliciting clients of Guy Carpenter for the purpose of selling or providing products or
services of the type sold or provided by Defendants while they were employed by Guy
Carpenter (where clients are limited to those clients with which Defendants had
“contact” or about which Defendants obtained “Confidential Information” or trade
secrets, during the last two years of their employment with Guy Carpenter, as those
terms are defined in their RCAs);

Defendants are temporarily restrained and enjoined from directly or indirectly inducing
clients or prospective clients of Guy Carpenter to terminate, cancel, not renew, or not
place business with Guy Carpenter (where clients and “prospective” clients are limited

to those clients or prospective clients with which Defendants had “contact” or about
iv.

vi.

Case 1:19-cv-05062-PAE Document3 Filed 05/30/19 Page 5 of 6

which Defendants obtained “Confidential Information” or trade secrets, during the last
two years of their employment with Guy Carpenter, as those terms are defined in their
RCAs);

Defendants are temporarily restrained and enjoined from directly or indirectly
performing or supervising the performance of services or provision of products of the
type sold or provided by Defendants while they were employed by Guy Carpenter on
behalf of any clients or prospective clients of Guy Carpenter (where clients and
“prospective” clients are limited to those clients or prospective clients with which
Defendants had “contact” or about which Defendants obtained “Confidential
Information” or trade secrets, during the last two years of their employment with Guy
Carpenter, as those terms are defined in their RCAs);

Defendants are temporarily restrained and enjoined from directly or indirectly assisting
others to do the acts specified in paragraphs (ii) — (iv) above;

Defendants are temporarily restrained and enjoined from, as set forth under their RCAs,
engaging in any subterfuge to circumvent these prohibitions, including, but not limited
to accompanying others on calls to clients, contacting clients with other persons,
supervising other persons in soliciting or serving clients, providing Confidential
Information to others to assist them in soliciting or serving clients, participating in
developing presentations to be made to clients, or other similar activities (where clients
are limited to those clients with which Defendants had “contact” or about which
Defendants obtained “Confidential Information” or trade secrets, during the last two
years of their employment with Guy Carpenter, as those terms are defined in their

RCAs);
Case 1:19-cv-05062-PAE Document 3 Filed 05/30/19 Page 6 of 6

vii. Defendants are temporarily restrained and enjoined from disclosing or using for their
own purpose, or for the purpose of any other person or entity (including, without
limitation, their current employer, Lockton), any of Guy Carpenter’s trade secrets or
other Confidential Information (as defined in the RCAs); and

viii. | Defendants are temporarily restrained and enjoined in all such other and further ways
necessary to bring Defendants into full and complete compliance and conformance with
their contractual agreements contained in the RCAs; and it is further

ORDERED that because Defendants agreed in the RCAs that Plaintiffs “shall be
entitled ... to ... temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations,” see RCA § 6, no
security must be posted by Plaintiffs in connection with this Order or any preliminary injunction
entered in this matter; and it is further

ORDERED that email service of a copy of this Order and supporting papers on

counsel for Defendants shall be deemed good and sufficient service and notice thereof.

DATED: New York, New York
May J 0 , 2019

; 69% AGHIP.M.

fark A. Engen

United States District Judge
